EXHIBIT 10.1

WMS INDUSTRIES INC.

NONQUALIFIED DEFERRED COMPENSATION PLAN

(As Amended and Restated Effective January 1, 2009)



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

ARTICLE I INTRODUCTION

   1

1.1.

  

Name and Purpose

   1

1.2.

  

Effective Date and Plan Year

   1

ARTICLE II DEFINITIONS

   2

2.1.

  

“Account”

   2

2.2.

  

“Accounting Date”

   2

2.3.

  

“Base Salary”

   2

2.4.

  

“Beneficiary”

   2

2.5.

  

“Board”

   2

2.6.

  

“Bonus”

   2

2.7.

  

“Cause”

   2

2.8.

  

“Change in Control”

   2

2.9.

  

“Code”

   3

2.10.

  

“Committee”

   3

2.11.

  

“Company”

   3

2.12.

  

“Company Matching Credits”

   3

2.13.

  

“Company Supplemental Credits”

   3

2.14.

  

“Compensation”

   3

2.15.

  

“Deferral Credits”

   3

2.16.

  

“Deferral Election”

   3

2.17.

  

“Distribution Date”

   3

2.18.

  

“Earnings”

   3

2.19.

  

“Effective Date”

   4

2.20.

  

“Eligible Employee”

   4

2.21.

  

“Employee”

   4

2.22.

  

“Employer”

   4

2.23.

  

“ERISA”

   4

2.24.

  

“Participant”

   4

2.25.

  

“Participation Agreement”

   4

2.26.

  

“Plan Year”

   4

2.27.

  

“Qualified Plan”

   4

2.28.

  

“Related Employer”

   4

2.29.

  

“Service Agreement”

   4

2.30.

  

“Trust”

   4

2.31.

  

“Trust Agreement”

   4

2.32.

  

“Trust Fund”

   4

2.33.

  

“Trustee”

   5

ARTICLE III ELIGIBILITY AND PARTICIPATION

   6

3.1.

  

Eligibility

   6

3.2.

  

Participation and Cessation of Participation

   6

 

-i-



--------------------------------------------------------------------------------

ARTICLE IV DEFERRAL OF COMPENSATION

   7

4.1.

  

Deferral of Compensation.

   7

4.2.

  

Deferral Elections.

   7

4.3.

  

Additional Limitation on Deferral Elections.

   7

ARTICLE V COMPANY CREDITS

   8

5.1.

  

Company Matching Credits.

   8

5.2.

  

Accounting for Company Matching Credits.

   8

5.3.

  

Company Supplemental Credits.

   8

5.4.

  

Accounting for Company’s Supplemental Credits.

   8

ARTICLE VI ACCOUNTS AND VESTING

   9

6.1.

  

Accounts.

   9

6.2.

  

Investment of Accounts.

   9

6.3.

  

Adjustment of Participants’ Account.

   9

6.4.

  

Vesting of Company Matching and Company Supplemental Credits.

   10

6.5.

  

Contributions to Trust Fund.

   10

ARTICLE VII TIMING AND FORM OF BENEFIT PAYMENTS

   11

7.1.

  

Timing of Distribution.

   11

7.2.

  

Timing of Distribution of Company Supplemental Credits.

   11

7.3.

  

One-time Redeferral Election.

   11

7.4.

  

Form of Distribution.

   11

7.5.

  

Form of Distribution of Company Supplemental Credits

   11

7.6.

  

Delayed Distribution on Termination of Employment.

   12

7.7.

  

Beneficiaries.

   12

7.8.

  

Unforeseeable Emergency Withdrawals.

   12

7.9.

  

Prohibition on Acceleration of Distribution.

   12

ARTICLE VIII ADMINISTRATION

   13

8.1.

  

Committee.

   13

8.2.

  

Committee’s Rights, Duties and Powers.

   13

8.3.

  

Interested Committee Member.

   13

8.4.

  

Expenses.

   13

8.5.

  

Claims.

   14

8.6.

  

Reports.

   15

8.7.

  

No Liability.

   15

ARTICLE IX AMENDMENT AND TERMINATION

   16

ARTICLE X MISCELLANEOUS

   17

10.1.

  

Unfunded Plan.

   17

10.2.

  

Non-Assignability of Benefits.

   17

10.3.

  

Impact on Other Benefits.

   17

10.4.

  

Notices.

   17

10.5.

  

Tax Withholding.

   17

 

-ii-



--------------------------------------------------------------------------------

10.6.

  

Successors and Assigns.

   18

10.7.

  

Governing Law.

   18

 

-iii-



--------------------------------------------------------------------------------

ARTICLE I

INTRODUCTION

1.1. Name and Purpose. WMS Industries Inc. (the “Company”) established the WMS
Industries Inc. Nonqualified Deferred Compensation Plan (the “Plan”), effective
December 1, 2003, for the benefit of Eligible Employees. The Plan was amended
and restated in its entirety effective as of December 9, 2004, to incorporate
applicable provisions of the American Jobs Creation Act of 2004 and to clarify
other administrative provisions. The Plan was further amended and restated
effective March 1, 2007. The Plan is hereby further amended and restated
effective January 1, 2009, as set forth herein, to reflect the requirements of
Code Section 409A and the final regulations issued thereunder, and to make
certain changes in the design of the Plan.

The purpose of the Plan is to provide Eligible Employees with the opportunity to
defer compensation on a pre-tax basis and to receive Company Matching Credits.
The Plan is intended to be a deferred compensation plan for a select group of
management and highly compensated employees, as described in Sections 201(2),
301(a)(3) and 401(a)(1) of ERISA. The Company intends that the Plan (and any
grantor trust described in Article VI) shall be treated as unfunded for tax
purposes and for purposes of Title I of ERISA. An Employer’s obligations
hereunder, if any, to a Participant (or to a Participant’s Beneficiary) shall be
unsecured and shall be a mere promise by the Company to make payments hereunder
in the future. A Participant (or the Participant’s Beneficiary) shall be treated
as a general, unsecured creditor of the Company. The Plan is not intended to be
qualified under Section 401(a) of the Code.

1.2. Effective Date and Plan Year. The Effective Date of the amended and
restated Plan is January 1, 2009. The Plan will be administered on the basis of
a Plan Year, which is the calendar year.

 

-1-



--------------------------------------------------------------------------------

ARTICLE II

DEFINITIONS

2.1. “Account” means the recordkeeping account maintained by the Committee to
record a Participant’s accrued benefit under the Plan.

2.2. “Accounting Date” means each date that the New York Stock Exchange is open
for business.

2.3. “Base Salary” means the base salary payable to a Participant during a
calendar year.

2.4. “Beneficiary” means any person or entity, or any combination thereof, who
is named by the Participant in a Participation Agreement as his or her
beneficiary to receive benefits under this Plan in the event of the
Participant’s death, or in the absence of any such designation, the
Participant’s estate. A Participant may amend his or her Participation Agreement
to name a new Beneficiary at any time.

2.5. “Board” means the Board of Directors of the Company.

2.6. “Bonus” means any cash compensation, other than Base Salary, relating to
services performed in a calendar year, whether or not paid in such calendar year
or included in the Participant’s Federal Income Tax Form W-2 for such calendar
year, payable to a Participant under any Employer’s bonus or cash incentive
plan.

2.7. “Cause” means (i) conviction of the Participant (pursuant to a final or
non-appealable judgment) of a felony or any other crime involving fraud, larceny
or dishonesty; (ii) failure or refusal to follow a reasonably direction of the
Board of Directors or other individuals to whom the Participant reports after
notice in writing of such failure to refusal and a cure period of ten days
thereafter; (iii) commission of any dishonest, willful or grossly negligent act
which has or is reasonably likely to have a material adverse effect on the
Employer or its customers or trade relationships; (iv) failure or refusal to
comply with the Employer’s Code of Conduct or other policies of the Employer; or
(v) failure or refusal to provide accurate and reasonably complete information
with respect to participant’s personal history to the Employer or to
governmental agencies regulating the business of the Participant, failure or
refusal to reasonably cooperate with such regulators or failure to obtain
necessary regulatory licensing approvals or clearances because of intentionally
inaccurate, intentionally incomplete or falsified information provided by
Participant.

2.8. “Change in Control” means that any of the following have occurred:

 

  (i) a complete dissolution or liquidation of the Company, or similar
occurrence;

 

  (ii) the consummation of a merger, consolidation, acquisition, separation,
reorganization, or similar occurrence, where WMS Industries Inc. is not the
surviving entity;

 

-2-



--------------------------------------------------------------------------------

  (iii) a transfer of substantially all of the assets of the Company or more
than 80% of the outstanding common stock of WMS Industries Inc. in a single
transaction; or

 

  (iv) the individuals who constitute the Board as of the effective date (as
such term is defined in the WMS Industries Inc. 2005 Incentive Plan) or who have
been recommended for election to the Board by two-thirds of the Board consisting
of individuals who are either on the Board as of the effective date (as such
term is defined in the WMS Industries Inc. 2005 Incentive Plan) or such
successors, cease for any reason to constitute at least a majority of such
Board.

Notwithstanding the foregoing definition of “Change in Control,” a Change in
Control shall be deemed to have occurred only if the event giving rise to the
Change in Control constitutes a “Change in Control Event” within the meaning of
final regulations issued by the Department of the Treasury under Code
Section 409A.

2.9. “Code” means the Internal Revenue Code of 1986, as amended, and the
regulations issued thereunder.

2.10. “Committee” means the Plan Administration Committee.

2.11. “Company” means WMS Industries Inc., a Delaware corporation, and its
successors.

2.12. “Company Matching Credits” means the matching credits credited to a
Participant’s Account pursuant to Section 5.1.

2.13. “Company Supplemental Credits” means the amounts credited to a
Participant’s Account pursuant to Section 5.2.

2.14. “Compensation” shall mean a Participant’s Base Salary and Bonus.

2.15. “Deferral Credits” means the portion of an Eligible Employee’s Base Salary
and/or Bonus, if any, that he or she elects to defer under Article IV.

2.16. “Deferral Election” means an election by an Eligible Employee to defer
Bonus Salary and/or Bonus in accordance with the provisions of Article IV.

2.17. “Distribution Date” means the date elected by a Participant for
distribution of his or her Account (other than the portion attributable to
Company Supplemental Credits) pursuant to Section 4.1.

2.18. “Earnings” means the amount of earnings or losses credited or debited to
each Participant’s Account pursuant to Section 6.2 of the Plan.

 

-3-



--------------------------------------------------------------------------------

2.19. “Effective Date” means January 1, 2009.

2.20. “Eligible Employee” means an Employee who has been selected to participate
in the Plan in accordance with Section 3.1.

2.21. “Employee” means a management or highly compensated employee of an
Employer who is scheduled to receive Compensation of at least $200,000 during a
Plan Year (assuming targeted bonuses are earned).

2.22. “Employer” means the Company and any subsidiary or affiliate of the
Company that, with the consent of the Company, adopts the Plan for the benefit
of its Eligible Employees.

2.23. “ERISA” means the Employee Retirement Income Security Act of 1974, as
amended, and the regulations issued thereunder.

2.24. “Participant” means an Eligible Employee who has executed a Participation
Agreement.

2.25. “Participation Agreement” means the agreement executed by an Eligible
Employee that includes provisions for the Eligible Employee’s Deferral Election,
the Eligible Employee’s Beneficiary designation, and the Eligible Employee’s
investment designation.

2.26. “Plan Year” means the calendar year.

2.27. “Qualified Plan” means the WMS Industries Inc. 401(k) Retirement Savings
Plan for Non-Union Employees, or its successor.

2.28. “Related Employer” means any employer other than the Employer named in
Section 102(a), if the Employer and such other employer are members of a
controlled group of corporations (as defined in Section 414(b) of the Code) or
an affiliated service group (as defined in Section 414(m)), or are trades or
businesses (whether or not incorporated which are under common control (as
defined in Section 414(c)), or such other employer is required to be aggregated
with the Employer pursuant to regulations issued under Section 414(o).

2.29. “Service Agreement” means the agreement between the Employer and Trustee
regarding the arrangement between the parties for recordkeeping services with
respect to the Plan.

2.30. “Trust” means the trust created by the Company.

2.31. “Trust Agreement” means the agreement between the Company and the Trustee,
as set forth in a separate agreement, under which assets are held, administered,
and managed subject to the claims of the Company’s general creditors in the
event of the Company’s insolvency, until paid to Plan Participants and their
Beneficiaries as specified in the Plan.

2.32. “Trust Fund” means the property held in the Trust by the Trustee.

 

-4-



--------------------------------------------------------------------------------

2.33. “Trustee” means the corporation or individual(s) appointed by the Company
to administer the Trust in accordance with the Trust Agreement.

 

-5-



--------------------------------------------------------------------------------

ARTICLE III

ELIGIBILITY AND PARTICIPATION

3.1. Eligibility. Members of the Company’s Executive Committee are automatically
eligible to participate in the Plan. In addition, before the beginning of each
Plan Year, the Committee may designate other Employees as eligible to
participate in the Plan during such Plan Year. An Eligible Employee’s
eligibility to make a Deferral Election in any given Plan Year does not
guarantee that individual the right to make a Deferral Election in any
subsequent Plan Year. Notwithstanding the foregoing, only Employees who are
specifically designated by the Committee as eligible to receive Company
Supplemental Credits shall be entitled to have such Company Supplemental Credits
allocated to their Accounts.

3.2. Participation and Cessation of Participation. An Eligible Employee for any
Plan Year may make a Deferral Election on a timely basis as described in
Section 4.1, and if the Eligible Employee makes such a Deferral Election, he or
she shall become a Participant and shall remain a Participant until he or she
has received a distribution of his or her entire Account. A Participant in the
Plan who separates from service with the Company and all of its subsidiaries and
affiliates for any reason will cease to be eligible to make Deferral Credits
under this Plan and will become entitled to distributions in accordance with
Article VII.

 

-6-



--------------------------------------------------------------------------------

ARTICLE IV

DEFERRAL OF COMPENSATION

4.1. Deferral of Compensation. An Eligible Employee may elect to defer not less
than 2% and not more than 50% of his or her Base Salary for a Plan Year, and not
less than 2% and not more than 100% of his or her Bonus, by filing a Deferral
Election in accordance with Section 4.2. Deductions will be made pursuant to
such Deferral Election during any Plan Year following the first to occur of the
following events: (1) such Eligible Employee’s annual additions (as defined in
Code Section 415) under the Qualified Plan reaching the Code Section 415
contribution limit, or (2) such Eligible Employee’s Compensation exceeding
$245,000 (or such other limit as may be in effect for such Plan Year under Code
Section 401(a)(17)).

Each Deferral Election made by an Eligible Employee shall include an election of
the date on which the amount of such deferral (together with Earnings thereon)
will be distributed. Such date shall be no earlier than January 15 of the third
Plan Year following the Plan Year to which the election to defer relates.

4.2. Deferral Elections. A Participant’s Deferral Election shall be in writing
or electronic, and shall be filed with the Committee at such time and in such
manner as the Committee shall provide, subject to the following:

 

  (a) Subject to paragraph (b) below, a Deferral Election must be made during
the election period established by the Committee which period shall end no later
than the day preceding the first day of the Plan Year in which such Compensation
would otherwise be earned.

 

  (b) If an individual first becomes an Eligible Employee during a Plan Year,
such individual may make a Deferral Election for such Plan Year within thirty
(30) days of first becoming an Eligible Employee. Such Deferral Election shall
become effective for Base Salary and Bonuses earned after the date such
individual makes such Deferral Election and after the Eligible Employee’s
Compensation taken into account under the Qualified Plan exceeds $230,000 (or
such other limit as may be in effect under Code Section 401(a)(17)).

 

  (c) All Deferral Elections shall become irrevocable as of the end of the
election period, subject only to the re-deferral provisions of Section 7.3.

4.3. Additional Limitation on Deferral Elections. Notwithstanding anything in
this Plan to the contrary, the Committee may limit a Participant’s Deferral
Election if, as a result of any election, a Participant’s Compensation would be
insufficient to allow the Participant to make all 401(k) deferrals permitted
under the Qualified Plan or to cover taxes and withholding applicable to the
Participant.

 

-7-



--------------------------------------------------------------------------------

ARTICLE V

COMPANY CREDITS

5.1. Company Matching Credits. To the extent a Participant elects to have
Deferral Credits made to his or her Account pursuant to Section 4.1, the Company
shall credit a Participant’s Account with Company Matching Credits in an amount
equal to 100% of the first 3% of Compensation that the Participant elects to
defer under the Plan pursuant to Section 4.1 and 50% of the next 3% of
Compensation that the Participant elects to defer. All Company Matching Credits
made under this Section 5.1 shall be invested in accordance with Section 6.2 and
shall be distributed (together with Earnings thereon) on the same elected
distribution date, and in the same form, as the Participant has elected for
Deferral Credits made during the same Plan Year.

5.2. Accounting for Company Matching Credits. Company Matching Credits made on
behalf of a Participant will be recorded in a separate subaccount maintained in
the Participant’s Account as of the same date that the underlying Deferral
Credits are credited to the Participant’s Account. Such subaccount will be
deemed to be invested in accordance with the Participant’s Participation
Agreement and will be adjusted from time to time in the same manner as described
in Section 6.3.

5.3. Company Supplemental Credits. The Company shall credit the Account of each
Participant who has been designated as eligible to receive Company Supplemental
Credits with Company Supplemental Credits in such amount and at such times as
the Committee shall determine or as shall be required pursuant to a written
agreement between the Company and the Participant.

5.4. Accounting for Company’s Supplemental Credits. Company Supplemental Credits
made on behalf of a Participant will be recorded in a separate subaccount
maintained in the Participant’s Account. Such subaccount will be credited with
Earnings in accordance with Section 6.2.

 

-8-



--------------------------------------------------------------------------------

ARTICLE VI

ACCOUNTS AND VESTING

6.1. Accounts. The Committee shall maintain an Account for each Participant.
Accounts shall be credited with the amount of a Participant’s Deferral Credits,
Company Matching Credits, Company Supplemental Credits and Earnings gains, and
shall be debited with Earnings losses and any distribution made pursuant to
Article VI. Deferral Credits shall be credited to a Participant’s Account as
soon as practicable following the date the Base Salary and Bonuses would
otherwise have been paid to the Participant but for his or her Deferral
Election. Company Matching Credits and Company Supplemental Credits shall be
credited to a Participant’s Account as of such dates as the Committee shall
determine. A Participant’s Account shall be nonforfeitable at all times (except
as otherwise provided in Section 6.4).

6.2. Investment of Accounts. A Participant may direct the deemed investment of
his or her Account among investment alternatives determined by the Committee in
accordance with the Service Agreement from time to time (collectively, the
“Measurement Funds”). Investment elections may be changed by the Participant
(but only among such Measurement Funds) on such date and in such manner as
determined by the Committee in its sole discretion. A Participant’s Account
shall be credited or debited daily based on the performance of each Measurement
Fund selected by the Participant, as though (i) the Deferral Credits, Company
Matching Credits and Company Supplemental Credits were invested in the
Measurement Fund(s) as of the date that they are credited to the Participant’s
Account; and (ii) any distributions made to the Participant that decrease the
Participant’s Account balance ceased being invested in the Measurement Fund(s)
on the date the distribution is made. Thereafter, the Measurement Funds that the
Participant elects will be revalued daily based on the value of such funds on
that date, and the percentages in which the Participant is invested in each of
the Measurement Funds. If the Participant has provided no or insufficient
investment directions for any part of his or her Account, that portion of the
Account shall be invested as determined by the Committee.

Notwithstanding any other provision of this Plan that may be interpreted to the
contrary, the Measurement Fund(s) are to be used for measurement purposes only,
and the allocation of Participant’s Account to such Measurement Fund(s), and the
calculation of amounts to be credited or debited to a Participant’s Account,
shall not be considered or construed in any manner as an actual investment of
the Participant’s Account in any such Measurement Fund(s).

Notwithstanding any provision of this Article VI to the contrary, a Participant
may not designate more than forty percent (40%) of the Supplemental Credits made
on his or her behalf, if any, to be allocated to any Measurement Fund other than
one of the Fidelity Freedom Funds. If necessary, a Participant on whose behalf
Company Supplemental Credits are made must rebalance his or her investment
elections on an annual basis to ensure that the requirements of the preceding
sentences are satisfied. The Committee, in its discretion, may impose other
restrictions on the available Measurement Funds in which a Participant may
direct the investment of that portion of his or her Account attributable to
Company Supplemental Credits.

6.3. Adjustment of Participants’ Account. As of the close of each Accounting
Date, the Committee shall:

 

-9-



--------------------------------------------------------------------------------

  (a) First, charge to the proper Accounts all payments or distributions made
since the last preceding Accounting Date.

 

  (b) Next, credit each Participant’s Account with any Deferral Credits made
since the last preceding Accounting Date;

 

  (c) Next, credit each Participant’s Account with any Company Matching Credits
or Company Supplemental Credits made on behalf of the Participant pursuant to
Article V since the last preceding Accounting Date;

 

  (d) Next, adjust each Participant’s Account for applicable Earnings since the
last preceding Accounting Date.

6.4. Vesting of Company Matching and Company Supplemental Credits. Company
Matching Credits attributable to any Plan Year are nonforfeitable at all times;
provided, however, if a Participant is terminated for Cause, his or her
subaccount attributable to Company Matching Credits shall be forfeitable at the
election of the Committee. Company Supplemental Credits shall vest in accordance
with such vesting schedule as shall be determined by the Committee or as shall
be required pursuant to a written agreement between the Company and the
Participant. No acceleration of the vesting schedule applicable to Company
Supplemental Credits shall occur as a result of a Change in Control.

6.5. Contributions to Trust Fund. The Company may make such contributions to the
Trust Fund as required or permitted by the terms of the Trust Agreement.

 

-10-



--------------------------------------------------------------------------------

ARTICLE VII

TIMING AND FORM OF BENEFIT PAYMENTS

7.1. Timing of Distribution. Distribution of the vested portion of a
Participant’s Account (other than the portion of his or her Account attributable
to Company Supplemental Credits) shall be made or shall commence within ninety
(90) days after the earliest of:

 

  (a) The deferred distribution date indicated on the Participant’s
Participation Agreement in accordance with subsection 4.1;

 

  (b) The date that the Participant incurs a separation from service (within the
meaning of Code Section 409A(a)(2)(A)(i)) with the Company and its subsidiaries;

 

  (c) The date that a Change in Control occurs; and

 

  (d) The date the Company terminates the Plan, to the extent permitted by Code
Section 409A.

7.2. Timing of Distribution of Company Supplemental Credits. Distribution of the
portion of a Participant’s Account attributable to Supplemental Credits shall be
made or shall commence on the 15th day of the month following the date on which
the Participant becomes fully vested in his or her Supplemental Credits.

7.3. One-time Redeferral Election. A Participant may make a one-time election to
defer payment on commencement of any portion of a distribution under
Section 7.1(a) for a period of not less than five (5) years, provided that such
election must be made at least twelve (12) months in advance of the initially
elected distribution date and may not take effect for at least twelve
(12) months after the date the new election is made.

7.4. Form of Distribution. Distributions from the Plan (other than distributions
of the portion of a Participant’s Account attributable to Company Supplemental
Credits) will be made in a single lump sum payment or in a series of periodic
annual installments over a period not to exceed 10 years, as elected by the
Participant at the time he or she files the Participation Agreement for that
Plan Year. Notwithstanding the foregoing, if (i) on the date commencement of
benefits the value of a Participant’s Account (other than the portion
attributable to Company Supplemental Credits) is less than twenty thousand
dollars ($20,000.00), or (ii) the distribution is being made on account of a
Change in Control, the Participant’s Account shall be paid in the form of a
single lump sum payment, regardless of whether the Participant has elected
installment payments. If a Participant fails to elect the form of payment, his
or her Account will be distributed in the form of a single lump sum
distribution.

7.5. Form of Distribution of Company Supplemental Credits. A Participant may
elect to receive the portion of his or her Account attributable to Company
Supplemental Credits in one of the following forms: (1) one lump sum payment;
(2) two annual installment payments; or (3) three annual installment payments.
If a Participant elects two or three annual installment payments, the first
payment shall be on the 15th day of the month following the date on which the
Participant becomes fully vested and the second and third (if applicable)
installment payments shall be made on the second and third (if applicable)
anniversary of the date of payment of the first installment. Earnings will
continue to be credited on the unpaid installments. Participants who become
eligible to receive Company Supplemental Credits prior to January 1, 2009, must
elect the form of payment on or before December 31, 2008. Participants who first
become eligible to receive Company Supplemental Credits on or after January 1,
2009 must elect the form of payment within 30 days after execution of the
written agreement described in Section 5.3.

 

-11-



--------------------------------------------------------------------------------

7.6. Delayed Distribution on Termination of Employment. Notwithstanding any
provision in the Plan to the contrary, no distribution shall be made on account
of a Participant’s separation from service earlier than the date which is six
(6) months after the date of such Participant’s separation from service.

7.7. Beneficiaries. A Participant may designate his or her primary Beneficiary
or Beneficiaries to receive the amounts as provided herein after his or her
death in accordance with the Beneficiary Designation provisions of the
Participation Agreement. A Participant also may designate his or her contingent
Beneficiary or Beneficiaries to receive amounts as provided herein if all
primary Beneficiaries predecease the Participant or have ceased to exist on the
date of the Participant’s death. Any Beneficiary designation shall apply to the
Participant’s entire Account balance and shall revoke all prior designations. In
the absence of such a Beneficiary designation, the Company shall pay any such
amount to the Participant’s estate.

7.8. Unforeseeable Emergency Withdrawals. Notwithstanding any provision of the
Plan to the contrary, any portion of a Participant’s Account (other than that
portion attributable to Company Supplemental Credits) not yet distributable
under subsection 7.1 may be distributed to the Participant upon his or her
request if the Participant incurs an unforeseeable emergency. An unforeseeable
emergency is a severe financial hardship resulting from a sudden and unexpected
illness or accident of the Participant or his or her spouse or dependent (as
defined in Section 152(a) of the Code), loss of the Participant’s property due
to casualty, or other similar extraordinary and unforeseeable circumstances
arising as a result of events beyond the control of the Participant, as
determined by the Committee in its sole discretion. The amounts distributed
pursuant to an unforeseeable emergency may not exceed the amounts necessary to
satisfy such emergency plus amounts necessary to pay taxes reasonably
anticipated as a result of the distribution, after taking into account the
extent to which the hardship is or may be relieved through reimbursement or
compensation by insurance or otherwise or by liquidation of the Participant’s
assets (to the extent the liquidation of such assets would not itself cause
severe financial hardship). Withdrawals made pursuant to this paragraph shall be
paid as soon as practicable following approval by the Committee.

7.9. Prohibition on Acceleration of Distribution. Except as may be permitted
under Code Section 409A(a)(3), no acceleration of any distribution hereunder
shall be permitted.

 

-12-



--------------------------------------------------------------------------------

ARTICLE VIII

ADMINISTRATION

8.1. Committee. The Plan shall be administered by the Committee, which shall be
a committee of one or more persons appointed by the Board from time to time. If
the Board shall fail to appoint the Committee, the Committee shall be the
Compensation Committee of the Board.

8.2. Committee’s Rights, Duties and Powers. The Committee shall have all the
powers necessary and appropriate to discharge its duties under the Plan, which
powers shall be exercised in the sole and absolute discretion of the Committee,
including, but not limited to, the power:

 

  (a) To construe and interpret the provisions of the Plan and to make factual
determinations thereunder, including the power to determine the rights or
eligibility under the Plan and amounts of benefits (if any) under the Plan, and
to remedy ambiguities, inconsistencies or omissions, and such determinations by
the Committee shall be binding on all parties.

 

  (b) To adopt such rules of procedure and regulations as in its opinion may be
necessary for the proper and efficient administration of the Plan and as are
consistent with the Plan and trust agreement, if any.

 

  (c) To direct the payment of distributions in accordance with the provisions
of the Plan.

 

  (d) To employ agents, attorneys, accountants, actuaries or other persons (who
also may be employed by the Company) and to delegate to them such powers, rights
and duties as the Committee may consider necessary or advisable to carry out the
administration of the Plan.

 

  (e) To appoint an investment manager to manage (with power to acquire and
dispose of) the assets of the Company that may be used to satisfy benefit
obligations under the Plan, and to delegate to any such investment manager all
of the powers, authorities and discretions granted to the Committee hereunder or
to the trustee of any under Trust established to pay benefits under the Plan.

8.3. Interested Committee Member. If a member of the Committee is also a
Participant in the Plan, such Committee member may not decide or determine any
matter or question concerning his or her participation in the Plan, unless such
decision or determination could be made by the Committee member under the Plan
if the Committee member were not serving on the Committee.

8.4. Expenses. All costs, charges and expenses reasonably incurred by the
Committee will be paid by the Company. No compensation will be paid to a member
of the Committee as such.

 

-13-



--------------------------------------------------------------------------------

8.5. Claims. Claims for benefits under the Plan shall be made in writing to the
Committee or its duly authorized delegate. If the Committee or such delegate
wholly or partially denies a claim for benefits, the Committee or, if
applicable, its delegate shall, within a reasonable period of time, but no later
than ninety (90) days after receipt of the claim, notify the claimant in writing
or electronically of the adverse benefit determination. Notice of an adverse
benefit determination shall be written in a manner calculated to be understood
by the claimant and shall contain:

 

  (a) the specific reason or reasons for the adverse benefit determination,

 

  (b) a specific reference to the pertinent Plan provisions upon which the
adverse benefit determination is based,

 

  (c) a description of any additional material or information necessary for the
claimant to perfect the claim, together with an explanation of why such material
or information is necessary, and

 

  (d) an explanation of the Plan’s review procedure and the time limits
applicable to such procedure including a statement of the claimant’s right to
bring a civil action under section 502(a) of ERISA following an adverse benefit
determination.

If the Committee or its delegate determines that an extension of time is
necessary for processing the claim, the Committee or its delegate shall notify
the claimant in writing of such extension, the special circumstances requiring
the extension and the date by which the Committee expects to render the benefit
determination. In no event shall the extension exceed a period of ninety
(90) days from the end of the initial ninety (90) day period. If notice of the
denial of a claim is not furnished in accordance with this paragraph (a) within
ninety (90) days after the Committee or its duly authorized delegate receives it
(or within one hundred and eighty (180) days after such receipt if the Committee
or its delegate determines an extension is necessary), the claim shall be deemed
denied and the claimant shall be permitted to proceed to the review stage
described below.

Within sixty (60) days after the claimant receives the written or electronic
notice of an adverse benefit determination, or the date the claim is deemed
denied pursuant to the preceding paragraph, or such later time as shall be
deemed reasonable in the sole discretion of the Committee taking into account
the nature of the benefit subject to the claim and other attendant
circumstances, the claimant may file a written request with the Committee that
it conduct a full and fair review of the adverse benefit determination,
including the holding of a hearing, if deemed necessary by the Committee. In
connection with the claimant’s appeal of the adverse benefit determination, the
claimant may review pertinent documents and may submit issues and comments in
writing. The Committee shall render a decision on the appeal promptly, but not
later than sixty (60) days after the receipt of the claimant’s request for
review, unless special circumstances (such as the need to hold a hearing, if
necessary) require an extension of time for processing, in which case the sixty
(60) day period may be extended to one hundred and twenty (120) days. The
Committee shall notify the claimant in writing of any such extension, the
special circumstances requiring the extension, and the date by which the
Committee

 

-14-



--------------------------------------------------------------------------------

expects to render the determination on review. The claimant shall be notified of
the Committee’s decision in writing or electronically. In the case of an adverse
determination, such notice shall:

 

  (a) include specific reasons for the adverse determination,

 

  (b) be written in a manner calculated to be understood by the claimant,

 

  (c) contain specific references to the pertinent Plan provisions upon which
the benefit determination is based,

 

  (d) contain a statement that the claimant is entitled to receive upon request
and free of charge, reasonable access to, and copies of, all documents, records,
and other information relevant to the claimant’s claim for benefits, and

 

  (e) contain a statement of the claimant’s right to bring an action under
section 502(a) of ERISA.

8.6. Reports. The Committee shall provide the Participant with a statement
reflecting the amount of the Participant’s Account at least quarterly.

8.7. No Liability. No employee, agent, officer, trustee, member, volunteer or
director of the Company shall, in any event, be liable to any person for any
action taken or omitted to be taken in connection with the interpretation,
construction or administration of this Plan, so long as such action or omission
to act be made in good faith.

 

-15-



--------------------------------------------------------------------------------

ARTICLE IX

AMENDMENT AND TERMINATION

The Company, by action of its Board, may amend, alter, modify or terminate this
Plan at any time, provided that no such amendment, alteration, modification or
termination shall reduce the balance in any Participant’s Account in whole or in
part. Upon termination of the Plan, Accounts may, at the discretion of the
Committee, be distributed to Participants if the Committee determines that such
distributions will not violate the provisions of Code Section 409A.

 

-16-



--------------------------------------------------------------------------------

ARTICLE X

MISCELLANEOUS

10.1. Unfunded Plan. The Plan shall at all times be entirely unfunded and,
except as provided in the following paragraph, no provision of this Plan shall
at any time be made with respect to segregating any assets of the Company or any
other Employer for payment of any benefits hereunder. Participants and
Beneficiaries shall at all times have the status of general unsecured creditors
of the Employers, and neither Participants nor Beneficiaries shall have any
rights in or against any specific assets of the Employers. The Plan constitutes
a mere promise by the Employers to make benefit payments in the future.

The Company may establish a reserve of assets to provide funds for the payment
of benefits under the Plan. Such reserve may be through the Trust and such
reserve shall, at all times, be subject to the claims of general creditors of
the Employers and shall otherwise be on such terms and conditions as shall
prevent taxation to Participants and Beneficiaries of any amounts held in the
reserve or credited to an account prior to the time payments are made. No
Participant or Beneficiary shall have any ownership rights in or to any reserve.

10.2. Non-Assignability of Benefits. Neither any Participant nor any Beneficiary
under this Plan shall have any power or right to transfer, assign, anticipate,
hypothecate or otherwise encumber any part or all of the amounts payable
hereunder. Such amounts shall not be subject to seizure by any creditor of a
Participant or any Beneficiary hereunder, by a proceeding at law or in equity,
nor transferable by operation of law in the event of the bankruptcy or
insolvency of any Participant or any Beneficiary hereunder. Any such attempted
assignment or transfer shall be void and shall terminate the Participant’s
participation in this Plan, and the Company then may pay the benefits hereunder
as if the Participant had terminated employment.

10.3. Impact on Other Benefits. Except as otherwise required by the Code or any
other applicable law, this Plan and the benefits provided herein are in addition
to all other benefits which may be provided by the Company to the Participants
from time to time, and shall not reduce, replace or otherwise cause any
reduction, in any manner, with regard to any of such other benefits.

10.4. Notices. Any notice, consent or demand required or permitted to be given
under the provisions of this Plan by the Company or any Participant or
Beneficiary shall be in writing, and shall be signed by the person or entity
giving or making the same. If such notice, consent or demand is mailed, it shall
be sent by United States certified mail, postage prepaid, addressed to the
principal office of the Company, or if to a Participant or Beneficiary to such
individual or entity’s last known address as shown on the records of the
Company. The date of such mailing shall be deemed the date of notice, consent or
demand.

10.5. Tax Withholding. The Company shall have the right to deduct from all
deferrals, credits and payments made under this Plan any federal, state or local
taxes required by law to be withheld with respect to such deferrals, credits and
payments.

 

-17-



--------------------------------------------------------------------------------

10.6. Successors and Assigns. The rights, privileges, benefits and obligations
under the Plan are intended to be, and shall be treated as, legal obligations of
and binding upon the Employers and their successors and assigns, including
successors by merger, consolidation, reorganization or otherwise.

10.7. Governing Law. This Plan shall be governed by and construed in accordance
with the internal laws of the State of Illinois, to the extent not preempted by
the laws of the United States.

IN WITNESS WHEREOF, the Company has executed and adopted this Plan as of the
Effective Date.

 

WMS INDUSTRIES INC. By:   /s/     Kathleen J. McJohn         Its:   Vice
President, General Counsel & Secretary

 

-18-